DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 5/16/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s claim amendments made in view of the previous claim objection (see claim 20) have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 
Applicant’s arguments, see pages 7-9, with respect to the prior art of record failing to expressly teach or disclose a body substantially shaped in the form of a circular or elliptical ring (i.e. having a central void space) have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection are made under Daar et al. (US 4,524,772); and/or Fischer in view of Neustadt (US 477,019); and/or Yu in view of Neustadt (US 477,019), as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 21, the Examiner failed to find support for a substantially elliptical embodiment having two heat shrink segments positioned opposite to each other (i.e. only support for a circular embodiment could be found, see Fig. 4 and [0048]).  Regarding claim 22, the Examiner failed to find support for a substantially circular embodiment having a spacer joining two ends of a rod and positioned opposite the coil wherein a length of the spacer is less than a length of the rod (i.e. only support for an elliptical embodiment could be found, see Fig. 5 and [0052]).  If any additional support was inadvertently overlooked, Applicant is requested to please provide direct citations to such support for immediate reconsideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daar et al. (US 4,524,772).
Daar discloses (see Figs. 1-2 and 9-14) a hair removal device comprising the following claim limitations:
(claim 1) A tool configured to (i.e. capable of) remove hair from skin (see Abstract), the tool comprising a body comprising a rod (28, Fig. 2), wherein the rod (28) is substantially shaped in a form of a circular or elliptical ring (as shown in Figs. 1 and 9-14; see col. 3, lines 25-28; col. 5, lines 51-58; substantially circular or elliptical ring shapes expressly disclosed); and a coil (24, Figs. 1-2) including a number of individual coils (as expressly shown in Figs. 1-2; see Abstract) and disposed around a first portion (i.e. “upper” portion of wire 28 as disposed in Figs. 1-2) of the body (28), the coil (24) configured to (i.e. capable of) rotate about the body (28) and to trap hairs from the skin in spaces between the individual coils as the coil (24) rotates (see Abstract; col. 1, line 48-col. 2, line 12).

Claim Rejections - 35 USC § 103
Claims 2-3, 10, 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Daar as applied to claim 1 above, and further in view of Zeyger (US 2008/0190629).
Daar discloses (see Figs. 1-2 and 9-14) a hair removal device comprising the following claim limitations:
(claim 2) wherein the number of individual coils includes twelve full individual coils (as shown in Figs. 1-2; at least 12 individual coils depicted);
(claim 10) An instrument to remove hair from skin (see Abstract), the instrument comprising an elliptical body comprising a rod (28, Fig. 2), wherein the rod (28) is substantially shaped in a form of an elliptical ring (as shown in Figs. 1 and 9-14; see col. 3, lines 25-28; col. 5, lines 51-58; substantially circular or elliptical ring shapes expressly disclosed); and a coil (24, Figs. 1-2) disposed on a portion of the elliptical body (28) and configured to (i.e. capable of) rotate about the elliptical body (28) and to trap hairs from the skin in spaces between individual coils as the coil rotates (see Abstract; col. 1, line 48-col. 2, line 12), the coil (24) including twelve full individual coils (as shown in Figs. 1-2);
(claim 16) further comprising a gap (i.e. as shown in Figs 1-2, free ends of wire body 28 disposed slightly apart forming a gap therebetween) formed in the elliptical body (28), the gap configured to (i.e. capable of) receive the coil (24) (as shown in Figs. 1-2; col. 4, lines 22-25; coil 24 expressly introduced over wire body 28 during manufacture);
(claim 17) further comprising a set of spacers (12,12’; Figs. 1-2) disposed on each of the first end and second end of the coil (24), the spacers (12,12’) configured to (i.e. capable of) facilitate rotation of the coil (24) while maintaining a position of the coil (24) on the elliptical body (28) (col. 3, lines 36-47; col. 3, line 66-col. 4, line 9);
(claim 18) A method of removing hairs from skin (see Abstract), the method comprising acquiring a hair removal tool that includes a body comprising a rod (28, Figs. 1-2), wherein the rod (28) is substantially shaped in a form of a circular ring (as shown in Figs. 1 and 9-14; see col. 3, lines 25-28; col. 5, lines 51-58; substantially circular or elliptical ring shapes expressly disclosed); and a coil (24, Figs. 1-2) disposed around a portion of the body (28) (as shown in Figs. 1-2), the coil (24) including a number of individual coils (as shown in Figs. 1-2); and moving the hair removal tool along the skin such that the coil rotates about the body, trapping hairs from the skin in spaces between the individual coils as the coil rotates (see Abstract; col. 1, line 48-col. 2, line 29);
(claim 19) further comprising disposing the coil (24) through a gap formed in the body (28) (as shown in Figs. 1-2; col. 4, lines 22-25; coil 24 expressly introduced over wire body 28 during manufacture); and
(claim 22) a spacer (i.e. distal end wall of housing 2; “top” end wall as disposed in Figs. 1-2) joining two ends of the rod (28), the spacer positioned approximately opposite to the coil (28) along a circumference of the substantially circular or the substantially elliptical ring (28), wherein a length of the spacer is less than a length of the rod (as expressly shown in Figs. 1-2; “top” end wall of housing 2 disposed opposite the coil 28 and the length of the end wall is less than the length of the rod 28).
Daar, as applied above, discloses a hair removal device comprising all the limitations of the claim except for a first set of stepped down coils on each of a first end and a second end of the coil; and a second set of stepped down coils on each of the first end and the second end of the coil, an outer diameter of the second set of stepped down coils less than the full individual coils and the first set of stepped down coils.
However, Zeyger teaches (see Figs. 1-3B) a highly similar coil-spring depilatory device and method comprising two stepped down coils (i.e. narrowest neck first region on each side of spring 10, and tapering intermediate portions on each side of spring 10) on each of a first side and a second side of the coil (10) (as best shown in Figs. 3A-3B; see Abstract) in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring (see Abstract; [0008]; [0014]-[0015]; [0017]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Daar to have two stepped down coils on each of a first side and a second side of the coil in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring, as taught by Zeyger.  Regarding claim 3, it would have been obvious to construct the coil having the claimed dimensions, since such a modification would have involved a mere change in the size of a component.  A mere change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (CH 268696) in view of Neustadt (US 477,019).
Fischer discloses (see Figs. 1-4) a hair removal device comprising the following claim limitations:
(claim 1) a body comprising a rod (A/B/C/D, Fig. 1); and a coil (E, Fig. 1) including a number of individual coils and disposed around a first portion (C) of the body (as expressly shown in Fig. 1), the coil (E) configured to (i.e. capable of) rotate about the body and trap hairs from the skin in spaces between the individual coils as the coil (E) rotates (as expressly shown in Fig. 4; see lines 61-71 and lines 80-81 of English translation).
Fischer, as applied above, discloses a hair removal device comprising all the limitations of the claim except for the rod substantially shaped in a form of a circular or elliptical ring and except for the specific claimed dimensions.  However, Neustadt teaches (see Fig. 1) a similar handheld removal instrument comprising a grippable rod frame portion (B, Fig. 1) proximally extending from the functional distal end (E, Fig. 1) constructed in a semicircular shape, an arcuate bow shape, or bent to any desired curvature (as shown in Fig. 1; col. 1, lines 26-33) in order to beneficially provide a proximal frame portion that further functions as a handle and beneficially prevents turning of the device frame on its axis (as shown in Fig. 1; col. 1, lines 26-33) (as shown in annotated Fig. 1 of Fischer below, incorporation of the frame taught by Neustadt provides a rod substantially shaped in a form of a circular or elliptical ring).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Fischer to have a grippable rod frame portion proximally extending from the functional distal end constructed in a semicircular shape, an arcuate bow shape, or bent to any desired curvature thereby providing a rod substantially shaped in a form of a circular or elliptical ring in order to beneficially provide a proximal frame portion that further functions as a handle and beneficially prevents turning of the device frame on its axis, as taught by Neustadt.
Additionally and/or in the alternative, Fischer discloses the claimed invention except for the shape of the proximal portion of the body/rod.  It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the proximal portion of the body/rod in a semicircular shape, an arcuate bow shape, or bent to any desired curvature, since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a grippable handle portion for a handheld device.  In re Dailey and Eilers, 149 USPQ 47 (1966).  Still further, the specification expressly fails to provide any unexpected results or criticality for a specific shape and still further expressly sets forth that any number of shapes (e.g. “elliptical, circular, square, rectangular, “u” shaped, etc.”; [0032]) can be used within the scope of the invention. 
Regarding claims 6 and 8, it would have been obvious to construct the hair removal device of Fischer in view of Neustadt with the claimed dimensions, since such a modification would have involved a mere change in the size of a component.  A mere change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image1.png
    211
    421
    media_image1.png
    Greyscale


Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (TWM452671) in view of Neustadt (US 477,019).
Yu discloses (see Figs. 1-4) a hair removal device comprising the following claim limitations:
(claim 1) a body (11/12/30, Figs. 1-2) comprising a rod (30, Fig. 2); and a coil (41, Figs. 1-3) including a number of individual coils (as shown in Figs. 1-3) and disposed around a first portion (30) of the body (as shown in Figs. 1-3), the coil (41) configured to (i.e. capable of) rotate about the body (at 30) and trap hairs from the skin in spaces between the individual coils as the coil (41) rotates (see English translation, see Abstract; [0001]-[0003]; [0015]-[0016]).
Yu, as applied above, discloses a hair removal device comprising all the limitations of the claim except for the rod substantially shaped in a form of a circular or elliptical ring.  However, Neustadt teaches (see Fig. 1) a similar handheld removal instrument comprising a grippable rod frame portion (B, Fig. 1) proximally extending from the functional distal end (E, Fig. 1) constructed in a semicircular shape, an arcuate bow shape, or bent to any desired curvature (as shown in Fig. 1; col. 1, lines 26-33) in order to beneficially provide a proximal frame portion that further functions as a handle and beneficially prevents turning of the device frame on its axis (as shown in Fig. 1; col. 1, lines 26-33) (as shown in annotated Fig. 1 of Yu below, incorporation of the frame taught by Neustadt provides a rod substantially shaped in a form of a circular or elliptical ring).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Yu to have a grippable rod frame portion proximally extending from the functional distal end constructed in a semicircular shape, an arcuate bow shape, or bent to any desired curvature thereby providing a rod substantially shaped in a form of a circular or elliptical ring in order to beneficially provide a proximal frame portion that further functions as a handle and beneficially prevents turning of the device frame on its axis, as taught by Neustadt.
Additionally and/or in the alternative, Yu discloses the claimed invention except for the shape of the proximal portion of the body/rod.  It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the proximal portion of the body/rod in a semicircular shape, an arcuate bow shape, or bent to any desired curvature, since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a grippable handle portion for a handheld device.  In re Dailey and Eilers, 149 USPQ 47 (1966).  Still further, the specification expressly fails to provide any unexpected results or criticality for a specific shape and still further expressly sets forth that any number of shapes (e.g. elliptical, circular, square, rectangular, “u” shaped, etc.; [0032]) can be used within the scope of the invention. 
Regarding claims 6 and 8, it would have been obvious to construct the hair removal device of Yu in view of Neustadt with the claimed dimensions, since such a modification would have involved a mere change in the size of a component.  A mere change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image2.png
    217
    392
    media_image2.png
    Greyscale


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Neustadt as applied to claim 1 above and/or Yu in view of Neustadt as applied to claim 1 above, and further in view of Zeyger (US 2008/0190629).
Fischer in view of Neustadt and/or Yu in view of Neustadt, as applied above, discloses a hair removal device further comprising wherein the number of coils includes twelve individual coils (see in Fischer, at least 12 individual coils expressly shown on spring E in Fig. 1; and see in Yu, at least 12 individual coils expressly shown on spring 41 in Figs. 1-3) wherein the spring dimensions are quite similar (see Fischer translation, lines 45-61; and see Yu translation, [0015]).  However, Fischer in view of Neustadt and/or Yu in view of Neustadt fails to expressly disclose two stepped down coils on each of a first side and a second side of the coil having the claimed dimensions.  
Zeyger teaches (see Figs. 1-3B) a highly similar coil-spring depilatory device and method comprising two stepped down coils (i.e. narrowest neck first region on each side of spring 10, and tapering intermediate portions on each side of spring 10) on each of a first side and a second side of the coil (10) (as best shown in Figs. 3A-3B; see Abstract) in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring (see Abstract; [0008]; [0014]-[0015]; [0017]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Fischer in view of Neustadt and/or Yu in view of Neustadt to have two stepped down coils on each of a first side and a second side of the coil in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring, as taught by Zeyger.  Regarding claim 3, it would have been obvious to construct the coil having the claimed dimensions, since such a modification would have involved a mere change in the size of a component.  A mere change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daar as applied to claim 1 above and/or Fischer in view of Neustadt as applied to claim 1 above and/or Yu in view of Neustadt as applied to claim 1 above, and further in view of Stefanchik et al. (US 2006/0224184).
Daar and/or Fischer in view of Neustadt and/or Yu in view of Neustadt, as applied above, each discloses a hair removal device comprising all the limitations of the claim except for the coil including soap-coated 302SS stainless steel rod.  However, Stefanchik teaches a similar medical grade instrument comprising components comprising soap-coated 302SS stainless steel in order to beneficially provide a well-known lubricant to rotating or sliding components wherein the stainless steel material further beneficially provides well-known biocompatibility, low bending stiffness and high twisting stiffness ([0026]-[0028]; [0030]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Daar and/or Fischer in view of Neustadt and/or Yu in view of Neustadt to have the rod composed of soap-coated 302SS stainless steel in order to beneficially provide a well-known lubricant to rotating or sliding components wherein the stainless steel material further beneficially provides well-known biocompatibility, low bending stiffness and high twisting stiffness, as taught by Stefanchik.

Claims 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Neustadt and Zeyger (US 2008/0190629).
Fischer discloses (see Figs. 1-4) a hair removal device comprising the following claim limitations:
(claim 10) a body (A/B/C/D, Fig. 1) comprising a rod (C, Fig. 1); and a coil (E, Fig. 1) disposed on a portion (C) of the body and configured to (i.e. capable of) rotate about the body (at C) and trap hairs from the skin in spaces between the individual coils as the coil (E) rotates (as expressly shown in Fig. 4; see lines 61-71 and lines 80-81 of English translation), the coil (E) including twelve full individual coils (as shown in Fig. 1, coil E has at least 12 coils);
(claim 16) further comprising a gap formed in the body (A/B/C/D), the gap configured to (i.e. capable of) receive the coil (E) (see Fischer translation, lines 45-50; body expressly formed from a bent metal wire wherein spring E is expressly capable of being pushed onto an end of the wire to allow spring E to be rotatably disposed thereon); 
(claim 17) further comprising a set of spacers (i.e. opposing wire bends at ends of arch C) disposed on each of the first end and second end of the coil (E) (as expressly shown in Fig. 1), the spacers configured to (i.e. capable of) facilitate rotation of the coil (E) while maintaining a position of the coil (E) on the body (as shown in Fig. 1; see Fischer translation at lines 45-52; wire bends expressly disclosed to guide spring rolling);
(claim 18) acquiring a hair removal tool that includes a rod body (A/B/C/D, Fig. 1); and a coil (E, Fig. 1) disposed around a portion (at C) of the rod body (as shown in Fig. 1), the coil (E) including a number of individual coils (as expressly shown in Fig. 1); and moving the hair removal tool along the skin such that the coil (E) rotates about the rod body (at C), trapping hairs from the skin in spaces between the individual coils as the coil (E) rotates (as expressly shown in Fig. 4; see lines 61-71 and lines 80-81 of English translation);
(claim 19) further comprising disposing the coil (E) through a gap formed in the rod body (A/B/C/D) (see Fischer translation, lines 45-50; body expressly formed from a bent metal wire wherein spring E is expressly pushed onto an end of the wire to allow spring E to be rotatably disposed thereon at arch C); and
(claim 20) further comprising disposing a flexible outer shell (F, see Fig. 1) around a second portion (at D, see Fig. 1) of the rod body via the gap (see Fischer translation, lines 45-50; body expressly formed from a bent metal wire wherein spring F is expressly pushed onto an end of the wire to allow spring F to be rotatably disposed thereon at arch C); and mechanically joining ends of the gap to close the gap formed in the closed shaped rod body (as shown in Fig. 1; see Fischer translation, lines 45-50; body expressly formed from a bent metal wire having springs pushed thereon the wire body and springs E/F mechanically couple/join ends of the wire gap thereunder to close the gap, as expressly shown in Fig. 1).
Fischer, as applied above, discloses a hair removal device comprising all the limitations of the claim except for the body being shaped in the form of a circular or elliptical ring, first and second sets of stepped down coils having different outer diameters, and the specific claimed dimensions.  
However, Neustadt teaches (see Fig. 1) a similar handheld removal instrument comprising a grippable rod frame portion (B, Fig. 1) proximally extending from the functional distal end (E, Fig. 1) constructed in a semicircular shape, an arcuate bow shape, or bent to any desired curvature (as shown in Fig. 1; col. 1, lines 26-33) in order to beneficially provide a proximal frame portion that further functions as a handle and beneficially prevents turning of the device frame on its axis (as shown in Fig. 1; col. 1, lines 26-33) (as shown in annotated Fig. 1 of Fischer above, incorporation of the frame taught by Neustadt provides a rod substantially shaped in a form of a circular or elliptical ring).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Fischer to have a grippable rod frame portion proximally extending from the functional distal end constructed in a semicircular shape, an arcuate bow shape, or bent to any desired curvature thereby providing a rod substantially shaped in a form of a circular or elliptical ring in order to beneficially provide a proximal frame portion that further functions as a handle and beneficially prevents turning of the device frame on its axis, as taught by Neustadt.
Additionally and/or in the alternative, Fischer discloses the claimed invention except for the shape of the proximal portion of the body/rod.  It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the proximal portion of the body/rod in a semicircular shape, an arcuate bow shape, or bent to any desired curvature, since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a grippable handle portion for a handheld device.  In re Dailey and Eilers, 149 USPQ 47 (1966).  Still further, the specification expressly fails to provide any unexpected results or criticality for a specific shape and still further expressly sets forth that any number of shapes (e.g. “elliptical, circular, square, rectangular, “u” shaped, etc.”; [0032]) can be used within the scope of the invention. 
Zeyger teaches (see Figs. 1-3B) a highly similar coil-spring depilatory device and method comprising a first set of stepped down coils (i.e. conical tapering intermediate region on each side of spring 10) on each of a first end and a second end of the coil (10); and a second set of stepped down coils (i.e. narrowest second “neck” region on each end of spring 10) on each of the first end and the second end of the coil (10), an outer diameter of the second set of stepped down coils (i.e. narrowest neck ends regions) less than the full individual coils (i.e. widest central region) and the first set of stepped down coils (i.e. conical tapering intermediate regions) (as shown in Figs. 1-3B; see Abstract) in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring (see Abstract; [0008]; [0014]-[0015]; [0017]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Fischer in view of Neustadt to have a first set of stepped down coils on each of a first end and a second end of the coil; and a second set of stepped down coils on each of the first end and the second end of the coil, an outer diameter of the second set of stepped down coils less than the full individual coils and the first set of stepped down coils in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring, as taught by Zeyger.  
Regarding claims 11-14, Fischer in view of Neustadt and Zeyger teaches the claimed invention except for the specifically claimed dimensions.  It would have been obvious to construct the hair removal device of Fischer in view of Neustadt and Zeyger with the claimed dimensions, since such a modification would have involved a mere change in the size of a component.  A mere change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Neustadt and Zeyger (US 2008/0190629).
Yu discloses (see Figs. 1-4) a hair removal device comprising the following claim limitations:
(claim 10) a body (11/12/30, Figs. 1-2) comprising a rod (30, Fig. 2); and a coil (41, Figs. 1-3) disposed on a portion (30) of the body (as shown in Figs. 1-3) and configured to (i.e. capable of) rotate about the body (at 30) and trap hairs from the skin in spaces between the individual coils as the coil (41) rotates (see English translation, see Abstract; [0001]-[0003]; [0015]-[0016]), the coil (41) including twelve full individual coils (as shown in Figs. 1-3, coil 41 has at least 12 coils);
(claim 16) further comprising a gap (i.e. gap(s) at respective ends of wire body 30, as expressly shown in Fig. 2) formed in the body (11/12/30), the gap configured to (i.e. capable of) receive the coil (41) (see Yu translation, [0011]; [0014]-[0016]; body expressly formed from a bent metal wire wherein spring 41 is expressly capable of being pushed onto an end of the wire 30 to allow spring 41 to be rotatably disposed thereon);
(claim 17) further comprising a set of spacers (20, Figs. 1-4) disposed on each of the first end and second end of the coil (41) (as expressly shown in Figs. 1-4), the spacers (20) configured to (i.e. capable of) facilitate rotation of the coil (41) while maintaining a position of the coil (41) on the body (as shown in Figs. 1-2 and 4; see Yu translation, [0011]; [0013]-[0014] and [0016]; fixing rings 20 expressly disclosed to guide spring rolling);
(claim 18) acquiring a hair removal tool that includes a rod body (11/12/30, Figs. 1-2); and a coil (41, Figs. 1-2) disposed around a portion (at 30) of the rod body (as shown in Fig. 1), the coil (41) including a number of individual coils (as expressly shown in Figs. 1-3); and moving the hair removal tool along the skin such that the coil (41) rotates about the rod body (at 30), trapping hairs from the skin in spaces between the individual coils as the coil (41) rotates (see English translation, see Abstract; [0001]-[0003]; [0015]-[0016]));
(claim 19) further comprising disposing the coil (41) through a gap (i.e. gap(s) shown between respective ends of wire body 30 and ends of rod 12 with gaps secured by fixing rings 20, as expressly shown in Fig. 2) formed in the rod body (11/12/30) (see Yu translation, [0011]; [0014]-[0016]; body expressly formed from a bent metal wire wherein spring 41 is expressly sleeved onto an end of the wire 30 to allow spring 41 to be subsequently rolled thereon); and
(claim 20) further comprising disposing a flexible outer shell (10, Figs. 1-2) around a second portion (at 11, see Figs. 1-2) of the rod body via the gap (as expressly shown in Figs. 1-2; [0011]-[0012]; elastic grip 10 expressly disposed over grip portion 11 via end of rod 12); and mechanically joining ends of the gap to close the gap (i.e. between ends of wire 30 and ends of rod 12) formed in the closed shaped rod body (as shown in Figs. 1-2; see Yu translation, [0011]; [0013]-[0014] and [0016]; body 11/12/30 expressly formed from a bent metal wire having springs pushed thereon wherein gaps between body portions 12 and 30 are mechanically coupled via fixing rings 20, as expressly shown in Figs. 1-2 and 4).
Yu, as applied above, discloses a hair removal device comprising all the limitations of the claim except for the body being shaped in the form of a circular or elliptical ring, first and second sets of stepped down coils having different outer diameters, and the specific claimed dimensions.  
Yu, as applied above, discloses a hair removal device comprising all the limitations of the claim except for the rod substantially shaped in a form of an elliptical ring.  However, Neustadt teaches (see Fig. 1) a similar handheld removal instrument comprising a grippable rod frame portion (B, Fig. 1) proximally extending from the functional distal end (E, Fig. 1) constructed in a semicircular shape, an arcuate bow shape, or bent to any desired curvature (as shown in Fig. 1; col. 1, lines 26-33) in order to beneficially provide a proximal frame portion that further functions as a handle and beneficially prevents turning of the device frame on its axis (as shown in Fig. 1; col. 1, lines 26-33) (as shown in annotated Fig. 1 of Yu above, incorporation of the frame taught by Neustadt provides a rod substantially shaped in a form of an elliptical ring).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Yu to have a grippable rod frame portion proximally extending from the functional distal end constructed in a semicircular shape, an arcuate bow shape, or bent to any desired curvature thereby providing a rod substantially shaped in a form of an elliptical ring in order to beneficially provide a proximal frame portion that further functions as a handle and beneficially prevents turning of the device frame on its axis, as taught by Neustadt.
Additionally and/or in the alternative, Yu discloses the claimed invention except for the shape of the proximal portion of the body/rod.  It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the proximal portion of the body/rod in a semicircular shape, an arcuate bow shape, or bent to any desired curvature, since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a grippable handle portion for a handheld device.  In re Dailey and Eilers, 149 USPQ 47 (1966).  Still further, the specification expressly fails to provide any unexpected results or criticality for a specific shape and still further expressly sets forth that any number of shapes (e.g. elliptical, circular, square, rectangular, “u” shaped, etc.; [0032]) can be used within the scope of the invention. 
Zeyger teaches (see Figs. 1-3B) a highly similar coil-spring depilatory device and method comprising a first set of stepped down coils (i.e. conical tapering intermediate region on each side of spring 10) on each of a first end and a second end of the coil (10); and a second set of stepped down coils (i.e. narrowest second “neck” region on each end of spring 10) on each of the first end and the second end of the coil (10), an outer diameter of the second set of stepped down coils (i.e. narrowest neck ends regions) less than the full individual coils (i.e. widest central region) and the first set of stepped down coils (i.e. conical tapering intermediate regions) (as shown in Figs. 1-3B; see Abstract) in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring (see Abstract; [0008]; [0014]-[0015]; [0017]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Yu in view of Neustadt to have a first set of stepped down coils on each of a first end and a second end of the coil; and a second set of stepped down coils on each of the first end and the second end of the coil, an outer diameter of the second set of stepped down coils less than the full individual coils and the first set of stepped down coils in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring, as taught by Zeyger.  
Regarding claims 11-14, Yu in view of Neustadt and Zeyger teaches the claimed invention except for the specifically claimed dimensions.  It would have been obvious to construct the hair removal device of Yu in view of Neustadt and Zeyger with the claimed dimensions, since such a modification would have involved a mere change in the size of a component.  A mere change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Neustadt as applied to claim 1 above and/or Yu in view of Neustadt as applied to claim 1 above, and further in view of Brown et al. (US 2019/0009011).
Fischer in view of Neustadt and/or Yu in view of Neustadt, as applied above, discloses a hair removal device comprising all the limitations of the claim except for two heatshrink segments around the rod and disposed opposite to each other about the ring (“heatshrink” is interpreted as a product by process, wherein the segment comprises a polymer or rubber tube casing).
However, Brown teaches (see Fig. 8) a similar handheld device (100) having a rod body (103,105) comprising two heatshrink segments (138) around the rod and disposed opposite to each other about the ring (as shown in Fig. 8) in order to beneficially provide an enhanced gripping means to facilitate a secure holding and manual squeezing of the device body (as shown in Fig. 8; [0053]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Fischer in view of Neustadt and/or Yu in view of Neustadt to have two heatshrink segments around the rod and disposed opposite to each other about the ring in order to beneficially provide an enhanced gripping means to facilitate a secure holding and manual squeezing of the device body, as taught by Brown.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoffman (US 591,970);
Araki (US 1,144,282);
Wilcox (US 3,150,409);
Daar et al. (US 4,960,421);
Daar et al. (US 5,011,485);
Oberloier et al. (US 5,437,100);
Kimsey (US 2012/0260506); and
Harris et al. (US 2015/0135539).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771